Citation Nr: 1502723	
Decision Date: 01/20/15    Archive Date: 01/27/15

DOCKET NO.  05-13 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to nonservice-connected VA pension benefits prior to April 4, 2001.

2.  Entitlement to nonservice-connected VA pension benefits since April 4, 2001.

3.  Entitlement to an effective date earlier than December 21, 1999, for the grant of service connection for degenerative joint disease of the left knee, status post arthroscopy.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from September 1958 to September 1961 and from January 1991 to July 1991.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a June 1996 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic ("Virtual VA" and Veterans Benefit Management System (VBMS)) file, as well as the evidence in his physical claims file.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014). 
                                                                                                                                                                                                                                                                                                                                                                                                                                                                             
The issue of entitlement to an effective date earlier than December 21, 1999, for the grant of service connection for degenerative joint disease of the left knee, status post arthroscopy, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the appeal period prior to April 4, 2001, the record does not show that the Veteran was permanently and totally disabled; the record shows that the Veteran was gainfully employed.  

2.  For the period after April 4, 2001, the Veteran has indicated that he and his wife were employed, had some income from employment and investments, and has failed despite several requests to provide either specific yearly income or potential deductible expenses.


CONCLUSIONS OF LAW

1.  During the appeal period prior to April 4, 2001, the criteria for nonservice-connected VA pension benefits have not been met.  38 U.S.C.A. §§ 1502 and 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.274 (2014).

2.  During the period subsequent to April 4, 2001, there is insufficient data to show that the criteria for payment of any VA pension benefit have been met.  38 U.S.C.A. §§ 1502 and 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.274 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Board's October 2009 and July 2012 Remands, the RO requested that the Veteran complete VA Form 21-0517, Improved Pension Eligibility Verification Report, for the purpose of obtaining a detailed summary of his current household income and expenses and to provide if no longer working information concerning any Social Security Administration (SSA) benefits that he might be receiving, readjudicated the Veteran's claim under provision of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) as discussed in more detail below, and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's October 2009 and July 2012 Remands.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in February 2005, January 2010, July 2010, August 2013, and August 2014 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  The case was most recently readjudicated in October 2014. 

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim.  There is no evidence that additional records have yet to be requested. 

BASIC ENTITLEMENT

Basic entitlement to VA pension benefits exists if a veteran served in the active military, naval or air service for 90 days or more during a period of war (38 U.S.C. 1521(j)); meets the net worth requirements under § 3.274 and does not have an annual income in excess of the applicable maximum annual pension rate specified in § 3.23; and is age 65 or older or is permanently and totally disabled from nonservice-connected disability not due to the veteran's own willful misconduct.  38 C.F.R. § 3.3 (a)(3). 

In the instant case, the Veteran's DD-214 shows that he served on active duty from September 1958 to September 1961 and from January 1991 to July 1991.  Thus, in this case, prior to July 1991, the Veteran was ineligible for VA pension benefits because he did not have the required wartime service.  Because the Veteran served for 90 days or more during a period of war from January 1991 to July 1991, he met the initial criteria of having wartime service beginning in July 1991.  Id.  In addition, the Veteran was born in April 1936; thus, in April 2001, he became 65. 

PRIOR TO APRIL 4, 2001

As such, in order to be eligible for VA pension benefits from April 2001, the Veteran need only show that he met the net worth requirements under § 3.274 and did not have an annual income in excess of the applicable maximum annual pension rate specified in § 3.23.  Prior to April 2001, however, in order to be eligible for VA pension benefits, the Veteran had to show that he met the net worth requirements under § 3.274 and did not have an annual income in excess of the applicable maximum annual pension rate (MAPR) specified in § 3.23, and was permanently and totally disabled from nonservice-connected disability not due to his own willful misconduct.  

A Veteran is considered to be permanently and totally disabled if he is:  (1) a patient in a nursing home for long-term care because of a disability; or (2) disabled, as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner; or (3) unemployable as a result of disability reasonably certain to continue throughout the life of the person; or (4) suffering from either (i) any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the person; or (ii) any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 U.S.C.A. § 1502(a); 38 C.F.R. § 3.3(a)(3)(vi)(B).

In this case, the evidence of record indicates that prior to April 4, 2001, the Veteran was gainfully employed.  In March 1994, the Veteran completed a VA Form 21-526, Veteran's Application for Compensation or Pension, including the section entitled Net Worth of Veterans and Dependent.  At that time, the Veteran reported a gross monthly income of $11,000.  In April 1995, the Veteran completed a VA Form 21-526 including the section entitled Net Worth of Veterans and Dependent.  At that time, the Veteran reported a gross monthly income of $22,000 but then noted $22,000 as a gross amount of final pay received annually.  

An October 1996 private medical record indicates that the Veteran reported that he worked as a nurse's aide at VA full time and as a sales associate at Wal-Mart part time.  At the June 20, 2003 VA examination, the Veteran reported that he worked at the VA as a billing aide for the past 13 years.  At the June 26, 2003 VA examination, the Veteran stated that he was employed as a nursing assistant and was on his feet a lot pushing disabled patients at times.  

In addition, although medical evidence indicates that the Veteran had a permanent partial disability in his left knee, none of the medical records indicate that he was permanently and totally disabled or unemployable prior to April 4, 2001.  

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, whether the Veteran was unemployable due to his medical conditions prior to April 4, 2001, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  

The record indicates that prior to April 4, 2001, the Veteran was not a patient in a nursing home, he was not receiving SSA disability benefits, he was not unemployable as a result of disability, and he was not suffering from a disability sufficient to render it impossible for the average person to follow a substantially gainful occupation or a disorder determined to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  

Based on the foregoing, it has not been shown that prior to April 4, 2001, the Veteran was unable to secure and follow a gainful occupation due to his disabilities; in fact, the record shows that he was gainfully employed.  Accordingly, for the appeal period prior to April 4, 2001, the Veteran's claim for a permanent and total disability rating for nonservice connected pension purposes must be denied. 


AFTER APRIL 4, 2001

As noted above, the Veteran was born in April 1936; thus, in April 2001, he became 65.  As such, in order to be eligible for VA pension benefits from April 2001, the Veteran need only show that he met the net worth requirements under § 3.274 and did not have an annual income in excess of the applicable maximum annual pension rate specified in § 3.23.  

Effective December 2000, the MAPR for a veteran with one dependent was $12,186.  MAPR for a veteran with one dependent was $12,516 in December 2001, $12,692 in December 2002, $12,959 in December 2003, $13,309 in December 2004, $13,855 in December 2005, $14,313 in December 2006, $14,643 in December 2007, $15,493 in December 2008, $15,493 in December 2009, $15,493 in December 2010, $16,051 in December 2011, $16,324 in December 2012, $16,569 in December 2013, and $16,851 in December 2014.

In determining annual countable income, all payments of any kind or from any source are counted as income during the 12-month annualization period in which received unless specifically excluded under 38 C.F.R. § 3.272. 38 C.F.R. § 3.271(a) (2014).  The following are excluded from countable income for the purpose of determining entitlement to pension:  welfare; maintenance; VA pension benefits, payments under Chapter 15, including accrued pension benefits; reimbursement for casualty loss; profit from sale of property; joint accounts (accounts in joint accounts in banks and similar institutions acquired by reason of death of the other joint owner); medical expenses that are in excess of five percent of the MAPR; and various other inapplicable items.  38 C.F.R. § 3.272 (2014).  SSA income is not specifically excluded under 38 C.F.R. § 3.272, and therefore is included as countable income.  Permissible medical expenses include nonprescription drugs and health insurance premiums, but not life insurance premiums.  See VA Adjudication Procedure Manual, M21-1MR, Part V, subpart I, Chapter 3, Section D, 13(k), (l).

In February 2000, VA received Form 1099-R, Distributions From Pensions, Annuities, Retirement or Profit-Sharing Plans, IRAs, Insurance Contracts, etc., dated December 15, 1999, with Gross Distribution amount of $4616.64.  

In February 2003, VA received a statement from the Veteran in which he reported that he was a VA employee.  In a July 2005 letter from private sports medicine practice, it was noted that the Veteran works for Walmart and that he had a work injury in September 1996 while working for Walmart.  

In July 2012, the Board remanded the case in order to obtain information from the Veteran concerning his annual income.  That and prior Board remands had highlighted the need for income information and expense information from the Veteran.  In November 2014, the RO received a completed VA Form 21-0517-1, Improved Pension Eligibility Verification Report (Veteran with Children).  The Veteran indicated that he was married-living with his spouse, that he was not a patient in a nursing home, and that he received wages or was employed during the past 12 months.  The Veteran indicated that from January 2007 to October 2014, he had gross wages from all employment of $40,000 and that from February 2007 to March 2010, his wife had gross wages from all employment of $25,000.  The Veteran also noted SSA benefits.  In addition, the Veteran indicated $28,000 in stocks, bonds, and mutual funds.

Unfortunately, in order to determine whether the Veteran met the net worth requirements under § 3.274 and to determine whether the Veteran had an annual income in excess of the applicable maximum annual pension rate specified in §3.23, all income and medical expenses must be broken down by calendar year.  Obviously, the easiest way is for the Veteran to complete and return one VA Form 21-0517 for each year.  This has been highlighted to the Veteran and he has failed to provide the information.

In this case, the Veteran has requested that VA obtain IRS and SSA records for the years in question.  The Board declines to undertake this action, as even obtaining income information would not provide information as to whether there was entitlement to benefits, and it would not be possible to determine the potential amount as there would be no information available as to any deductions or exclusions in those records which would provide a basis to determine the amount of eligibility.  Moreover the Veteran has access to his tax records and could submit copies of his tax returns if he thought that information would provide evidence of eligibility to establish payment of benefits.  The information provided, as sketchy as it is, suggests the Veteran has assets in excess of the amount that would make him eligible for payment of pension benefits.  

Thus, the criteria for payment of VA pension benefits for the period after April 4, 2001, are not met based on the evidence of record and the cooperation of the Veteran.


ORDER

Entitlement to nonservice-connected VA pension benefits prior to April 4, 2001, is denied.

Entitlement to payment of nonservice connected VA pension benefits after April 4, 2001, is denied.


REMAND

With respect to the issue of entitlement to an effective date earlier than December 21, 1999, for the grant of service connection for degenerative joint disease of the left knee, service connection was established in an October 2014 rating decision.  In November 2014, the Veteran submitted a notice of disagreement with the effective date.  The RO must now issue a Statement of the Case and the Veteran provided an opportunity to perfect his appeal as to this issue.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

After ensuring that any actions needed to comply with the VCAA, the Veteran and his representative should be provided a Statement of the Case as to the issue of entitlement to an effective date earlier than December 21, 1999, for the grant of service connection for degenerative joint disease of the left knee, status post arthroscopy.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


